Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please rewrite claim 9 as follows: 
9.	A process for steam cracking naphtha in a steam cracking furnace, the process consisting of the steps of: vaporizing the naphtha, using hydrocarbon feedstock vaporizing means or the hydrocarbon feedstock vaporizer external of the steam cracking furnace, wherein the hydrocarbon feedstock vaporizing means are heated with a heat transfer medium having a temperature less than or equal to 3500C; feeding the vaporized naphtha to the hydrocarbon feedstock superheating means or the hydrocarbon feedstock superheater in a convection section of the steam cracking furnace; 
 	superheating the vaporized naphtha using flue gas from a radiant section of the steam cracking furnace in hydrocarbon feedstock superheating means or the hydrocarbon feedstock superheater in a convection section of the steam cracking furnace;

steam cracking the super-heated naphtha into cracked gas in a fired tubular reactor in the radiant section of the steam cracking furnace;
 wherein the vaporizing of naphtha consists of: 
102102177.14Application No. 16/339,593Docket No.: SABM.P0151USpressurizing the naphtha using a hydrocarbon feedstock pump; 
preheating the pressurized naphtha in a first heat exchanger; and 
distilling the preheated naphtha in a medium pressure distillation column connected to the first heat exchanger, wherein the medium pressure distillation column is operated at an absolute pressure of 0.7 MPa;
distilling the distilled-preheated naphtha in the medium pressure distillation column using medium pressure stripping steam having an absolute pressure of 2.0 MPa; 
preheating fluid components of the naphtha from the medium pressure distillation column through heat exchange in a second heat exchanger, and 
distilling the fluid components in a low pressure distillation column into at least one of a light distillate fraction and a middle distillate fraction and a heavy distillate fraction; 
distilling the fluid components in the low pressure distillation column using low pressure stripping steam having an absolute pressure of 0.1 MPa; 
injecting steam in at least one steam injection inlets in hydrocarbon feedstock stream multistage heat exchanging means; 
wherein the vaporizing the naphtha consists of preheating in the multistage heat exchanging means;
o C; wherein the heat exchanger is heated using a heat transfer medium having a temperature of 160o C; 
wherein the low pressure distillation column is operated at an absolute pressure of 0.1 MPa; wherein the preheating in the multistage heat exchanging means consists of:
preheating the naphtha in a first heat exchanger stage using low pressure steam; 
preheating the naphtha in a second heat exchanger stage using medium pressure steam; and
preheating the naphtha in a third heat exchanger stage using high pressure steam.


On line 1 of claim 7, substitute “the process according to claim 6” with --The process according to claim 1--.

On line 1 of claim 20, substitute “the process according to claim 6” with --The process according to claim 1--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a steam cracking process wherein the vaporizing the hydrocarbon feedstock comprises preheating fluid components of the hydrocarbon feedstock from the medium pressure distillation column through heat exchange in a second heat exchanger, and distilling the hydrocarbon feedstock in a low pressure distillation column into at least one of a light distillate fraction and a middle distillate fraction and a heavy distillate fraction, wherein the vaporizing the hydrocarbon feedstock comprises preheating in a multistage heat exchanging means; and wherein flue gas enters the convection section at a temperature of 1173o C, wherein the heat is recovered by preheating the feedstock in a102102177.1 8 
Application No. 16/339,593 Docket No.: SABM.P0151US convection bank and preheating boiler feed water in convection bank and superheating the steam. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAM M NGUYEN/            Primary Examiner, Art Unit 1771